DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.

Response to Amendment
This office action is in reply to Applicant’s Response filed on 03/15/2021. Claims 1-3 are amended. Claims 4-7 and 9-21 are cancelled. New claims 22-24 are added. Claims 1-3, 8, and 22-24 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 22, the limitation "where said coded motion vectors are sub-partitioned into multiple smaller blocks …" renders the claim indefinite because it is unclear how it is possible to sub-partition motion vectors into smaller blocks. Only blocks can be sub-partitioned into smaller blocks. According to Applicant’s specification in line 17 of page 3, “large original blocks are sub-partitioned into multiple smaller blocks” and for the purpose of applying art, the limitation is interpreted as “large original blocks are sub-partitioned into multiple smaller blocks”.

Dependent claims 23-24 are rejected for the same reasons as above based on their dependency to claim 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury et al. (US 20180082429, hereinafter Choudhury) in view of Revaud et al. “EpicFlow: Edge-Preserving Interpolation of Correspondences for Optical Flow”, the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2015, pp. 1164-1172 (hereinafter Revaud).

As to claim 1, Choudhury discloses an interpolation method for coded motion information available to a video coder (FIGS. 1A, 4A-4B; see FIGS. 3A-3C and [0024], video codec system; see Frame Rate Conversion in [0026]; see also [0130]), comprising the steps of incorporating information derived from coded video frames to perform an interpolation of coded motion vectors, referred to as motion seeds (see [0147], the video encoder encodes the one or more images into a video stream; see [0165], a video decoder (e.g., a video decoder of FIG. 3A through FIG. 3C, etc.) decodes, from a video stream, one or more images and a motion characteristics metadata portion; see [0167], the video decoder operates the optimal FRC operational mode to generate, based on the one or more images, one or more additional images in addition to the one or more images; see motion vectors in [0034]-[0035], [0041]-[0042], [0045]), in order to obtain a dense motion description (see optical flow in [0026], [0039]-[0040]), wherein said coded motion vectors are derived from coded block motion (see motion characteristics metadata is generated by a video encoder and/or the upstream system by performing image content analyses on the image stream in [0126]-[0127], [0130], [0147], and [0151]).
Choudhury fails to explicitly disclose incorporating edge information derived from the coded video frames to perform an edge-sensitive interpolation of the coded motion vectors.
(FIG. 3; see page 1166, last paragraph of section 3.2; page 1170, last paragraph of section 5.2; see abstract).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skills in the art to modify Choudhury using Revaud’s teachings to include incorporating edge information derived from the coded video frames to perform an edge-sensitive interpolation of the coded motion vectors in order to obtain accurate estimation of optical flow using Edge-Preserving Interpolation of Correspondences (EpicFlow), since EpicFlow is fast and robust to large displacements (Revaud; Abstract, Introduction and Conclusion).

As to claim 2, the combination of Choudhury and Revaud further discloses where motion seed locations are identified on a target frame (Choudhury; see [0042]-[0043], a motion vector can be computed using a directional offset (or displacement) of an object from the object's reference coordinates … the directional offset or displacement may be derived as a difference between (a center of mass in) the coordinates of the pixels representing the object in the first image (or the current image) and (a center of mass in) the reference coordinates of the correspondence pixels representing the same object in the one or more second first images (or the reference images)), each motion seed carrying motion derived from coded block motion (Choudhury; see motion characteristics metadata is generated by a video encoder and/or the upstream system by performing image content analyses on the image stream in [0126]-[0127], [0130], [0147], and [0151]), and the interpolation process (Choudhury; see Frame Rate Conversion  and optical flow in [0026], [0039]-[0043]).

As to claim 3, the combination of Choudhury and Revaud further discloses where the dense motion description information consist of P = 1 motion vector for each interpolated location (Choudhury; see optical flow in [0039]-[0040]; see [0042]-[0043], a motion vector can be computed using a directional offset (or displacement) of an object from the object's reference coordinates … the directional offset or displacement may be derived as a difference between (a center of mass in) the coordinates of the pixels representing the object in the first image (or the current image) and (a center of mass in) the reference coordinates of the correspondence pixels representing the same object in the one or more second first images (or the reference images)), describing correspondences between the target frame at that location and a reference frame (Choudhury; see [0042]-[0044], The directional offset or displacement may be derived from coordinates of pixels representing the object in a first image (e.g., a currently decoded, processed and/or designated image, etc.) of the adjacent images relative to reference coordinates of correspondence pixels representing the same object in one or more second first images (e.g., one or more reference images, etc.) of the adjacent images).

As to claim 8, Choudhury as modified by Revaud fails to explicitly disclose where the interpolation method is the one used in the edge preserving interpolation of correspondences (EPIC), furthermore where the edge information is estimated using a structured edge detector 
However, Revaud teaches where the interpolation method is the one used in the edge preserving interpolation of correspondences (EPIC) (FIG. 3; see Abstract), furthermore where the edge information is estimated using a structured edge detector (SED) (FIG. 3; see page 1166, last paragraph of section 3.2; page 1170, last paragraph of section 5.2), and a locally affine interpolation method that is driven by “geodesic” weights that arise from edge information (page 1166, Locally-weighted affine (LA) estimation in section 3.1 and last paragraph of section 3.2; page 1170, last paragraph of section 5.2).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skills in the art to modify the combination of Choudhury and Revaud using Revaud’s teachings to include where the interpolation method is the one used in the edge preserving interpolation of correspondences (EPIC), furthermore where the edge information is estimated using a structured edge detector (SED), and a locally affine interpolation method that is driven by “geodesic” weights that arise from edge information in order to obtain accurate estimation of optical flow using Edge-Preserving Interpolation of Correspondences (EpicFlow), since EpicFlow is fast and robust to large displacements (Revaud; Abstract, Introduction and Conclusion).

As to claim 22, the combination of Choudhury and Revaud further discloses where said coded motion vectors are sub-partitioned into multiple smaller blocks (Choudhury; see [0100], partition/segment an image (or two or more adjacent images) into one or more spatial regions [i.e. smaller blocks] …), being assigned motion vectors from the original coded block (Choudhury; see [0100], … based on respective motion characteristics in the one or more spatial regions of the image), and where the resulting smaller blocks and their motion vectors are used to establish seed locations and the associated motion seeds for interpolation (Choudhury; see [0100]; see [0041], the display system computes, based on motion vectors estimated from the patterns of the apparent motions of the different objects in the adjacent images, characteristics of motion vectors in the adjacent images; see [0042]-[0043], a motion vector can be computed using a directional offset (or displacement) of an object from the object's reference coordinates … the directional offset or displacement may be derived as a difference between (a center of mass in) the coordinates of the pixels representing the object in the first image (or the current image) and (a center of mass in) the reference coordinates of the correspondence pixels representing the same object in the one or more second first images (or the reference images); see [0045], the display system, based on the characteristics of the motion vectors in the adjacent images, determines/calculates statistics of the motion vectors in the adjacent images).

Allowable Subject Matter
Claims 23-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendments and arguments, filed on 03/15/2021, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive.  Therefore, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482